        Case: 3:21-cv-00421-wmc Document #: 2 Filed: 09/09/21 Page 1 of 5


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



BUDDY XEKO,

                             Petitioner,                         OPINION AND ORDER
       v.
                                                                       21-cv-421-wmc
MATTHEW MARSKE,

                             Respondent.


       Buddy Xeko, a prisoner currently incarcerated at the Federal Correctional

Institution in Oxford, Wisconsin, is petitioning for post-conviction relief under 28 U.S.C.

§ 2241. Specifically, petitioner is asking that this court ensure the Bureau of Prisons

(“BOP”) is correctly applying all “earned time credits” to his sentence consistent with the

provisions of the First Step Act of 2018. Unfortunately, this petition must be dismissed

because it is not ripe for review.




                                      BACKGROUND

       Briefly, Xeko filed his petition on June 29, 2021, and represents that on June 23,

2021, he submitted a “Central Office Appeal” from the denial of his request for earned

time credits. In the original denial, Xeko was apparently informed that the BOP had not

yet begun calculating earned time credits under the First Step Act. (See dkt. #1, at 7; see

also dkt. #1-10.) However, Xeko maintains that he has accrued between 284 and 516

days of earned time credit, and that if his credits were appropriately applied under the First

Step Act, 18 U.S.C. § 3632(d)(4)(A), he would be eligible for release in the “very near


                                              1
       Case: 3:21-cv-00421-wmc Document #: 2 Filed: 09/09/21 Page 2 of 5




future.”

       Still, at the time he filed his petition in this court, Xeko had not yet received a ruling

on his appeal to the BOP’s Central Office.




                                          OPINION

       Before seeking habeas relief in federal court under 28 U.S.C. § 2241, an inmate is

required to exhaust administrative remedies. Richmond v. Scibana, 387 F.3d 602, 604 (7th

Cir. 2004).    However, a district court may excuse exhaustion where:             (1) requiring

exhaustion of administrative remedies causes prejudice, due to unreasonable delay or an

indefinite timeframe for administrative action; (2) the agency lacks the ability or

competence to resolve the issue or grant the relief requested; (3) appealing through the

administrative process would be futile because the agency is biased or has predetermined

the issue; or (4) where substantial constitutional questions are raised. Gonzalez v. Connell,

355 F.3d 1010, 1016 (7th Cir. 2004).

       Here, Xeko suggests that exhaustion would be futile because “the BOP’s stance and

responses with all similar cases brought before the courts” makes it “evident and

predictable” that his appeal will fail. While speculative, Xeko also has a colorable claim

that the BOP’s resolution of his appeal is predetermined.           Nonetheless, Xeko is not

entitled to relief because the First Step Act does not actually require the BOP to implement

the time credit provisions of § 3632(d) until January 15, 2022, and this court would appear

to have no legal basis to compel its application before Congress directs.

                                               2
        Case: 3:21-cv-00421-wmc Document #: 2 Filed: 09/09/21 Page 3 of 5




       The First Step Act was signed into law on December 21, 2018. Pub. L. No. 115-

391, 132 Stat. 5194 (2018). Section 101 of the First Step Act amended § 3624(b)(1)

with respect to the manner in which “good-time credits” are calculated, as well as mandated

the creation of a “risk and needs assessment system” (“the system”). 18 U.S.C. § 3632.

Congress further directed the Attorney General to develop that system “not later than 210

days after the enactment of this subchapter,” meaning that the changes did not actually go

into effect until July of 2019. § 3632(a); Thompson v. Warden, No. 219-CV-89, 2019 WL

2142580, at *3 (S.D. Ind. June 7, 2019). The First Step Act also permitted the BOP

another 180 days after this system was developed to complete a risk assessment for each

inmate, which was to occur on or before January 15, 2020. § 3621(h)(1)(A).

       Critical to Xeko’s petition, however, the BOP was also given an additional two years,

or until January 15, 2022, to phase in programming and provide “evidenced based

recidivism     reduction     programs       and      productive      activities   for    all

prisoners.”   § 3621(h)(2)(A-B). Moreover, during this “phase-in” period, the BOP was

empowered to exercise its own discretion as to how and when to expand programs and

activities, as well as offer the system's incentives and rewards as of the date of enactment

of the First Step Act:

              Beginning on the date of enactment of this subsection, the
              Bureau of Prisons may begin to expand any evidence-based
              recidivism reduction programs and productive activities that
              exist at a prison as of such date, and may offer to prisoners who
              successfully participate in such programs and activities the
              incentives and rewards described in subchapter D.



                                             3
       Case: 3:21-cv-00421-wmc Document #: 2 Filed: 09/09/21 Page 4 of 5




§ 3621(h)(4) (emphasis added).

       In light of this express grant of discretion, many cases have concluded that federal

courts lack subject matter jurisdiction to review claims challenging the BOP’s application

of the provisions of the First Step Act until January 15, 2022. E.g., Cohen v. United States

of America, No. 20-cv-10833-JGK, 2021 WL 1549917, at *3 (S.D.N.Y. Apr. 20, 2021)

(“[U]ntil the phase-in period is completed, the Court would lack any basis to determine if

the BOP was complying with the statutory requirements.”); Kennedy-Robey v. FCI Pekin,

No. 20-cv-1371, 2021 WL 797516, at *1-4 (C.D. Ill. Mar. 2, 2021) (“The statutory

language indicates that Congress left [the determination of how to phase-in the system

incentives] up to the BOP, while at the same time giving the BOP a deadline of January

15, 2022. Until that date, the Court does not find that Kennedy-Robey has any right to

application of earned time credits that this Court can enforce.”); Hand v. Barr, No. 1:20-

cv-348, 2021 WL 392445, at *5 (E.D. Cal. Feb. 4, 2021) (same holding in a report and

recommendation); Llewlyn v. Johns, No. 5:20-cv-77, 2021 WL 535863, at *2 (S.D. Ga. Jan.

5, 2021), report and recommendation adopted, No. 5:20-cv-77, 2021 WL 307289 (S.D.

Ga. Jan. 29, 2021) (same); Herring v. Joseph, No. 4:20-cv-249, 2020 WL 3642706, at *1

(N.D. Fla. July 6, 2020) (same). Although one district court has found differently in

Goodman v. Ortiz, No. 20-cv-7582, 2020 WL 5015613, at *6 (D.N.J. Aug. 25, 2020), even

that court also acknowledged the statute does not explicitly require the BOP to apply

prisoner earned credits.




                                             4
       Case: 3:21-cv-00421-wmc Document #: 2 Filed: 09/09/21 Page 5 of 5




       Although sympathetic to petitioner’s desire for a faster and more definitive answer,

this court joins the numerous courts that have respectfully parted ways with the Goodman

decision. E.g., Diaz v. Warden, No. 9:21-cv-0738, 2021 WL 3032694, at *2-3 (N.D.N.Y.

July 19, 2021) (acknowledging Goodman but noting that the majority of courts disagree

with that opinion); Holt v. Warden, No 4:20-cv-4064-RAL, 2021 WL 1925503, at *5

(D.S.D. May 13, 2021) (collecting cases that have disagreed with the Goodman opinion);

Kennedy-Robey, 2021 WL 797516, at *4 (“If immediate implementation were mandated,

Congress would have used the word ‘shall’ and not ‘may’ in 18 U.S.C. § 3621(h)(4).”);

Cohen, 2021 WL 1549917, at *3 (noting that the statute “pointedly does not require the

BOP to be[gin] to assign [earned time credits] during the phase-in period”). Accordingly,

the court must dismiss Xeko’s petition as premature, albeit without prejudice to his refiling

on or after January 15, 2022, if the BOP has still refused to offer him guidance under the

new earned time credit system.

                                          ORDER

       IT IS ORDERED that petitioner Buddy Xeko’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DISMISSED without prejudice.

       Entered this 9th day of September, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge



                                             5
